In an action, inter alia, for á judgment declaring the parties’ rights and obligations under a commercial lease, the defendant appeals from a money judgment of the Supreme Court, Kings County (Knipel, j), dated June 29, 2004, which is in favor of the plaintiff and against it in the principal sum of $16,200.
Ordered that the money judgment is affirmed, with costs.
Despite the defendant’s contentions, neither Lien Law § 39 nor the lease prohibited the plaintiff from entering the money judgment as a lien against the subject premises. The money judgment dated June 29, 2004 was properly entered through the signature of the court clerk (see CPLR 5016), and once that judgment was properly entered, “by operation of law, [it] created a lien on the defendant’s real property in. [Kings] county,” including the subject premises (Bank of N.Y. v Magri, 226 AD2d 412 [1996]; see CPLR 5018 [a]; 5203; Matter of Leonard v Brescia Lbr. Corp., 174 AD2d 621, 622 [1991]).
The defendant’s remaining contentions are without merit. Krausman, J.P., Luciano, Fisher and Dillon, JJ., concur.